DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 11/11/2021.  Claims 10 and 19 are currently amended.  Claims 1-9 were previously cancelled.  Claims 10-28 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 	Applicant argues that Wheadon fails to teach, wherein at least a first slot-shaped depression of the slot-shaped depressions extends at least 0.5 mm to 1.0 mm in depth and at least a second slot-shaped depression of the slot-shaped depressions extends all the way through the active material to the grid.  Applicant submits that Wheadon teaches the 0.5 mm depth only for the specific case of 0.5 mm-overpaste of active material and only for the regular shaped network of grooves, and in Wheadon’s Fig. 2, it appears that the grooves 16 not the cracks extend to lead grid.  Applicant further points out that Wheadon states that the depth of the grooves varies from plate to plate depending on the respective 16 and the cracks 17 which form the irregular, network structure, as claimed.  Secondly, the claim requires that the first slot-shaped grooves extend at least 0.5 mm regardless of whether they reach the grid or not.  As expressed by the Applicant, Wheadon teaches that the grooves are about 0.5 mm in depth.  Thus, the grooves 16 read on the first slot-shaped depressions, as claimed.  Second, the claim requires that the second slot-shaped depressions extend all the way through the active material to the grid.  Fig. 2 clearly shows that the cracks 17 reach the grid.  
Claim Interpretation
Claims 10 and 19 each recite, “the active material having an only artificially produced pattern of slot-shaped depressions on its surface…”  It is noted that the above claims is/are drawn to a product which is described in a product-by-process format.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  With respect to claims 10 and 19, if the product of the prior art discloses an electrode plate, or rechargeable electrochemical battery comprising the same, particularly including an active material having a pattern of slot-shaped depressions on its surface, as claimed, it meets the requirements of the product, as claimed.
Moreover, under broadest reasonable interpretation, the term “artificially” is defined as “by means of human intervention rather than naturally.” However, as explained above, whether the slot-
Claims 10 and 19 each recite, “wherein at least a first slot-shaped depression of the slot-shaped depressions extends at least 0.5 mm to 1.0 mm in depth and at least a second slot-shaped depression of the slot-shaped depressions extends all the way through the active material to the grid.”  It is unclear whether the second slot-shaped depressions extending ‘all the way through the active material’ are in a form of a hole resembling a window-like opening from one surface of the active material to the opposite surface, or whether they are in forms of cracks or fissures which extend from the one surface to the opposite surface.  It is well-known in the art that if the electrode active material is provided in the form of holes resembling the window-like opening, the functionality of the electrode would suffer from loss of capacity.  Further, according to the instant specification, the depressions are in the form of pressure or stress cracks, or rift-shaped depressions created by mechanically impacting the lead grid provided with the active material [PgPublication – pars. 0006-14].  The specification further discloses that “it is desirable to moisten the electrode plates as quickly and evenly as possible when the battery is filled with the liquid electrolyte for the first time…,” and that “the invention is thus based on the task of specifying a method for producing an electrode plate which exhibits improved electrolyte absorbency…” [PgPublication – pars. 0004-5].  Thus, for examination purposes, the “second slot-shaped depression” that extends all the way through the active material to the grid” is interpreted as cracks or fissures or rift-shaped depressions that extend all the way through the active material to the grid.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 and 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The subject matter of claims 16-17 is included in amended claim 10 from which the depends, and the subject matter of claims 26-27 is included in amended claim 19, from which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-21 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wheadon (US 4,34,342 A).
	Regarding Claims 10-11, Wheadon discloses an electrode plate (battery plate 2) of a rechargeable electrochemical battery (Pb-acid storage battery) [Abstract], the electrode plate comprising:
a substantially flat lead grid 4 having a plurality of grid bars (intersecting grid wires 8
an active material (paste 6) introduced into the plurality of window-like cutouts and onto the plurality of grid bars of the lead grid to form an external surface of the electrode plate, the active material having an only artificially produced pattern of slot-shaped depressions (grooves 16 and cracks 17) on its surface, the slot-shaped depressions extending to a depth from the external surface of the electrode plate in a direction toward the plurality of grid bars, the slot-shaped depressions forming an irregular, network-like structure on the surface (i.e., the propagation of the cracks 17 will necessarily be irregular since each crack will be formed from a unique propagation) [C3:25-30Figs. 1-3,7], wherein at least a first slot-shaped depression (grooves 16) of the slot-shaped depressions extends about 0.5 mm in depth and at least a second slot-shaped depression (cracks 17) of the slot-shaped depressions extends all the way through the active material to the grid [Fig. 2].
	Regarding Claim 12, Wheadon discloses wherein the plurality of grid bars and the plurality of window-like cutouts form a pattern [Figs. 1-2].
	Regarding Claim 13, wherein the slot-shaped depressions are configured to overlap with a grid bar of the plurality of grid bars with respect to the direction [Figs. 1-2].
Regarding Claim 14, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In this case, as long as the final product (i.e., the electrode plate including the active material having a pattern of slot-shaped depressions on its surface) is formed as having an irregular, network-like structure on a portion of the external surface that is different from an impacted surface, or depression-forming device forming the pattern, the disclosure of the prior art 6 with a scoring belt 32 to force the past 6 through the openings between the grid wires, and in a downstream step, coiling and uncoiling the grid to form cracks 17 [Figs. 3-8].  Thus, the disclosure of Wheadon meets the subject matter of the instant claim.
Regarding Claim 15, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In this case, as long as the final product (i.e., the electrode plate including the active material having a pattern of slot-shaped depressions on its surface) is formed to have the slot-shaped depressions caused by the active material extending the depressions to the depth from the external surface of the electrode plate in the direction toward the plurality of battery, the disclosure of the prior art meets the instant claim.  In this regard, Wheadon discloses the electrode plate comprising the slot-shaped depressions caused by the active material extending the depressions to the depth from the external surface of the electrode plate in the direction toward the plurality of battery.  Thus, the disclosure of Wheadon meets the subject matter of the instant claim.
Regarding Claim 16, Wheadon discloses wherein the slot-shaped depressions are at least 0.5 mm to 1 mm in depth (i.e., 0.5 mm) [C2:L1-15].
Regarding Claim 17, Wheadon discloses  wherein one or more of the slot-shaped depressions extends through the active material (i.e., Wheadon discloses forming the cracks 17 to propagate primarily at sides of and in line with the grooves 16, such that the grooves tend to concentrate the 17 extend through the active material and to the grid) [C2:L1-18,C3:L17-30; Fig. 2].
Regarding Claim 18, Wheadon discloses wherein the depth of the slot-shaped depressions varies among the slot-shaped depressions [C2:L1-18,C3:L17-30; Fig. 2].
Regarding Claim 19, Wheadon discloses a rechargeable electrochemical battery (Pb-acid battery – not shown) [Abstract; C4:L25-31] comprising:
a case (inherent);
a first terminal coupled to the case (inherent);
a second terminal coupled to the case (inherent); and
a battery cell (battery cell element integrated with plates 2 of opposite polarity) enclosed by the case, the battery cell including a plate pack (a single cell including plates of opposite polarities) comprising
a first electrode plate 2 with a first polarity, the first electrode plate coupled to the first terminal;
a second electrode plate 2 with a second polarity different from the first polarity, the second electrode plate coupled to the second terminal;
a separator material separating the first electrode plate from the second electrode plate (inherent); and
wherein the first electrode plate comprises:
	a substantially flat lead grid 4 having a plurality of grid bars and a plurality of window-like cutouts (openings) formed between the plurality of grid bars; and
 	an active material (paste 6) introduced into the plurality of window-like cutouts and onto the plurality of grid bars of the lead grid to form an external 16 and cracks 17) on its surface, the slot-shaped depressions extending to a depth from the external surface of the electrode plate in a direction toward the plurality of grid bars, the slot-shaped depressions forming an irregular, network-like structure on the surface (i.e., the propagation of the cracks 17 will necessarily be irregular since each crack will be formed from a unique propagation), wherein at least a first slot-shaped depression (grooves 16) of the slot-shaped depressions extends about 0.5 mm in depth and at least a second slot-shaped depression (cracks 17) of the slot-shaped depressions extends all the way through the active material to the grid [Fig. 2]. [C3:25-30; Figs. 1-3,7].
	Regarding Claim 20, Wheadon fails to explicitly teach wherein the first polarity of the first electrode plate is a positive polarity, the first electrode plate is a positive electrode plate, and the first terminal is a positive terminal.  However, it is well-understood in the art that batteries tend to have positive and negative polarities.  Thus, the subject matter of the instant claim is necessarily inherent.
	Regarding Claim 21, Wheadon fails to explicitly disclose wherein the separator material comprises a wrapping that at least partially wraps the first electrode plate and separates the first electrode plate from adjacent electrode plates including the second electrode plate. However, it is well-understood in the art that batteries tend to have a separator placed in between the positive and negative electrode plates such that the opposite surfaces of the separator material are in contact with the respective main faces of the electrode plates.  Thus, interpreting the phrase “a wrapping that at least wraps” to mean “a film that at least contacts”, an ordinary skilled artisan would readily understand the Pb-acid battery of Wheadon has a separator film that contacts at least the first electrode plate and 
Regarding Claim 24, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In this case, as long as the final product (i.e., the electrode plate including the active material having a pattern of slot-shaped depressions on its surface) is formed as having an irregular, network-like structure on a portion of the external surface that is different from an impacted surface, or depression-forming device forming the pattern, the disclosure of the prior art meets the instant claim.  In this regard, Wheadon discloses the irregular, network structure on a portion of the external surface of the electrode plate by first pressing the paste 6 with a scoring belt 32 to force the past 6 through the openings between the grid wires, and in a downstream step, coiling and uncoiling the grid to form cracks 17 [Figs. 3-8].  Thus, the disclosure of Wheadon meets the subject matter of the instant claim.
Regarding Claim 26, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In this case, as long as the final product (i.e., the electrode plate including the active material having a pattern of slot-shaped depressions on its surface) is formed to have the slot-shaped depressions caused by the active material extending the depressions to the 
Regarding Claim 26, Wheadon discloses wherein the slot-shaped depressions are at least 0.5 mm to 1 mm in depth (i.e., 0.5 mm) [C2:L1-15].
Regarding Claim 27, Wheadon discloses  wherein one or more of the slot-shaped depressions extends through the active material (i.e., Wheadon discloses forming the cracks 17 to propagate primarily at sides of and in line with the grooves 16, such that the grooves tend to concentrate the cracks there beneath and generally-orient the cracks parallel to the grooves.  As can be seen from Fig. 2, cracks 17 extend through the active material) [C2:L1-18,C3:L17-30; Fig. 2].
Regarding Claim 28, Wheadon discloses wherein the depth of the slot-shaped depressions varies among the slot-shaped depressions [C2:L1-18,C3:L17-30; Fig. 2].
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheadon, as applied to claim 21 above, and further in view of Troxel (WO 2011/130514 A1).
Regarding Claims 22-23, Wheadon fails to teach wherein the separator material includes a fiber-like material, or wherein the separator material includes absorbent glass mat material.  However, Troxel, from the same field of endeavor, discloses a Pb-acid battery comprising a separator including a highly porous mat of ultrafine glass fibers which allows the electrolyte to be suspended in close proximity with the plates’ active material and absorb electrolyte through capillary action such that the electrolyte is retained and gas spaces are provided when the grid is not fully saturated with the electrolyte so that the electrolyte may be free to move but is more confined that in a flooded cell [Troxel – pars. 0030,0051].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724